Opinion by
Mr. Justice Williams,
This is a proceeding to obtain a decree allowing the plaintiff companies to cross the defendant’s railway at grade in the city of Chester, and is one of considerable consequence both to the *434parties and to the general public! It is a matter of sincere regret to the members of this court that it cannot be finally disposed of at this time. We are however unanimous in the opinion that we cannot recognize the decree made in the court below as having any validity whatever. It was entered as the result of a course of procedure which since the adoption of the equity rules of January 15, 1894, is not only unauthorized, but is in flat disregard of the orders of this court. The act of June 16,1836, gave this court the power to make rules regulating procedure in all the subordinate courts of the commonwealth. Sec. 6 of the same act made it the duty of the president judge of the courts affected thereby “to cause the same to be published in open court and be recorded with the rules of court,” and declared that three months thereafter, “ the same shall be deemed to be obligatory and in full effect.” Through some inadvertence the rules adopted by this court regulating proceedings in equity causes on January 15, 1894, were not so treated in the court of common pleas of Delaware country. On the contrary, an additional rule of that court was prepared and adopted by it which, after a flourish of preambles reciting that the rules prescribed by this court in the interest of suitors and the public are not convenient to the court of common pleas of Delaware county, proceeds to declare that in certain important particulars it will not obey them; and that if parties desire the benefit of such rules they must take their causes out of court and submit them to a referee. This rule adopted on May 4, 1896, the learned- judge enforced in this case, in the face of a respectful and dignified protest by the counsel for the plaintiffs. The result is that no trial in equity has been had in the case. The so-called decree is a nullity. We cannot recognize it as having any validity whatever, but must set it aside. We can readily understand that the rule of May 4,1896, may have been passed and adopted by inadvertence; it is none the' less in open disregard of our rules of January 15,1894, and in so far is absolutely void. If the several courts of this commonwealth are to obey the rules and orders of this court only when it suits their own convenience to do so, and are to write into their own records their deliberate purpose to disobey them at their pleasure, then the administrators of the law will become its worst enemies. It affords us pleasure, however, to say that the courts *435have promptly conformed their practice to the rules of January 15, 1894, and that, from a large majority of the judges and active practitioners in the state, words of warm commendation of the changes introduced thereby are constantly coming to oui attention. It is not however a question of the wisdom of these rules, but of their authority, and upon that question there is no room for doubt.
The decree and proceedings had in this cause under the rule of the said court adopted May 4, 1896, are now set aside, and the record remitted to the court below with direction that all proceedings hereafter taken shall be in accordance with the equity rules adopted by this court.
The depositions of sick, aged, absent or away-going witnesses taken as such, will not be affected by this order. Either party might have applied to us for a mandamus in this case, but neither chose to do so. We therefore direct that each party pay its own costs incurred since the ease was put at issue, and that the costs made prior thereto abide the further order of the court to be made on final hearing.